Citation Nr: 1137854	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Board remanded the case to the RO for additional development of the claim and promulgated a decision on two other claims.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that the onset of his diabetes preceded the onset of his hypertension, as shown by elevated blood sugar levels in 1997.  A VA examiner in January 2005 had concluded that the Veteran's hypertension was not caused by or a result of diabetes mellitus, noting in the report that the Veteran's initial diagnosis of hypertension was in February 2003 while his elevated blood sugar levels began in September 2003.  The examiner, however, did not address the significant fact that there was an elevated glucose level at the time of a VA Agent Orange examination in June 1997.  

The Board remanded the case in order to clarify the etiology of the hypertension through a VA examination.  The VA examination report of May 2010 is not adequate to decide the claim.  The VA examiner likewise failed to address the elevated glucose level in June 1997 in the context of whether the finding represented the onset of diabetes mellitus, as requested.  


Moreover, the VA examiner indicated that the date of onset of hypertension was in 2004 and that the diabetes mellitus was first diagnosed in 2003, but VA records show the onset of hypertension in February 2003.  The VA examiner did not furnish a rationale for the opinion that the Veteran's current hypertension was less likely as not caused by the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's files reviewed by the VA examiner who conducted the examination in May 2010, if available, or another VA examiner if the first VA examiner is not available, to address the question of:

Whether it is at least as likely as not that the Veteran's current hypertension is caused by or aggravated by service-connected diabetes mellitus.  

The VA examiner is asked specifically to comment on the clinical significance of the report of the VA Agent Orange examination in June 1997, which showed an elevated blood sugar level in the context of whether the finding represented the onset of diabetes mellitus.  

The VA examiner is asked to consider and comment upon as necessary, the clinical significance of the following:  private records in 2001 and 2002 showing that on a review of systems the Veteran did not have high blood pressure or diabetes; 


and VA records showing a diagnosis of hypertension in February 2003 (blood pressure of 170/98 at that time), a notation in September 2003 of elevated blood sugar readings, an assessment of borderline diabetes in October 2003, an assessment of possible diabetes in July 2004, a notation in October 2004 that the Veteran now qualified as a diabetic, and a notation in May 2005 that the Veteran's blood pressure elevation may be secondary to his diabetic condition.  

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of hypertension beyond the natural clinical course and character of the condition due to diabetes mellitus as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The claims folder should be made available to the examiner for review.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when diabetes mellitus is not more likely than any other to cause the Veteran's current hypertension, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  


2.  After the development requested has been completed, adjudicate the claim of service connection for hypertension to include as secondary to service-connected diabetes mellitus.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


